Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " the second power mode" in line 6, whereas “a second low power mode” was previously defined in the claim on the same line. There is insufficient antecedent basis for this limitation in the claim. Claim 4, being dependent on claim 3, is rejected based on the same ground of rejection.
Claim 14 recites “activating the first set of circuitry and the second set of circuitry based at least in part on receiving the power up command for the memory die” on lines 5-6. However, claim 7 (upon which claim 14 depends on) defines deactivation of only the first set of circuitry. Accordingly, the scope of claim 17 is not clear, thus, indefinite.
For the purpose of examination, it is assumed that claim 14 does not recite activation of the second set of circuitry.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi, US Patent Appl. Pub. No. 20190304530.
Regarding claim 1, Choi discloses a method (FIG(s) 1-9), comprising:
2operating a first memory bank within a memory device in a first mode and a 3second memory bank within the memory device in a second mode (operating the memory device [including all banks 201, shown in FIG. 6] in idle mode – FIG. 1, paragraph 0003, lines 1-3, paragraph 0004, lines 1-5, FIG. 5, paragraph 0035, lines 1-12);
4receiving, at the memory device while operating the first memory bank in the 5first mode and the second memory bank in the second mode, a power down command for the 6first memory bank (power down command to any one of the individual memory banks 201 except bank 0, shown in FIG. 8 that does not maintain data – FIG. 3, paragraph 0028, paragraph 0029, lines 1-16, paragraph 0030, lines 1-5, paragraph 0033); and
7switching, based at least in part on receiving the power down command for the 8first memory bank, the first memory bank from the first mode to a first low power mode (paragraphs 0012-0013, paragraph 0028, paragraph 0029, lines 1-16, paragraph 0030, lines 1-5, paragraphs 0033, 0035, 0038, and 0041-0044) 9while maintaining the second memory bank in the second mode (paragraph 0029, lines 16-22, paragraph 0034, paragraph 0039, lines 1-6, 
Regarding claim 2, Choi further discloses the method, wherein switching the first memory bank from 2the first mode to the first low power mode comprises: 3deactivating circuitry dedicated to the first memory bank (paragraphs 0012-0013, paragraph 0028, paragraph 0029, lines 1-16, paragraph 0030, lines 1-5, paragraphs 0033-0035, 0038, and 0041-0042).
Regarding claim 5, Choi further discloses the method, further comprising:
2receiving, at the memory device while operating the first memory bank in the first low power mode, a power up command for the first memory bank (paragraph 0030, lines 5-8, paragraphs 0035, 0039, and 0044); and
Attorney Docket No. P458 (88231.1303)Micron Ref. No. 2019-1015.00/US634switching, based at least in part on receiving the power up command for the 5first memory bank, the first memory bank from the first low power mode to an idle mode (paragraphs 0035 and 0044), 6wherein the idle mode corresponds to more power consumption by the first memory bank 7than the first low power mode (The Idle mode S103, consumes more power than any of the power savings modes shown in FIG(s) 1 and 5 – paragraphs 0002-0005, TABLE 1, paragraphs 0035-0036, TABLE 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US Patent Appl. Pub. No. 20190304530 in view of Kapil, US Patent Appl. Pub. No. 2010/0031075.
Regarding claims 7 and 18, Choi discloses the claimed power management functionality as per claim 2 above, except applying such power management functionality at the memory group level and at the memory die level, respectively. Choi further discloses selective power management for circuitry corresponding to individual memory bank(s) as well as separate power management for circuitry common to all memory banks and the memory system as a whole (FIG(s) 5-6 and 8, paragraphs 0037-0039 and 0041-0044).
Kapil teaches power and performance management for a memory system (FIG(s) 1-7, paragraph 0002), utilizing power management modes with different level of granularity – i.e. on the module (die) level, one the rank (group) level, and on the bank level, similar to applicant’s invention (paragraph 0021, lines 9-15, lines 21-24, paragraphs 0023-0024, paragraph 0028, lines 7-19, paragraph 0048, paragraph 0049, lines 1-17, paragraph 0055, lines 4-9). In Kapil, the memory management is adjusted during application execution, thus, optimizing the power consumption (paragraph 0005, lines 8-12, paragraphs 0006-0008 and 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Kapil with the method disclosed by Choi in order to implement power management functionality at the memory group level and at the memory die level, respectively. One of ordinary skill in the art would be motivated to do so in order to optimize the power consumption during application execution.

3switching each memory bank of the first group into a first low power mode of 4the set based at least in part on receiving the power down command for the first group of 5memory banks (paragraphs 0012-0013, paragraph 0028, paragraph 0029, lines 1-16, paragraph 0030, lines 1-5, paragraphs 0033, 0035, 0038, and 0041-0044).
Regarding claim 9, Choi as combined with Kapil, further teaches the method as per claim 8, wherein switching each memory bank of the 2first group into the first low power mode comprises:
 3deactivating a respective set of dedicated circuitry for each memory bank of 4the first group (paragraphs 0012-0013, paragraph 0028, paragraph 0029, lines 1-16, paragraph 0030, lines 1-5, paragraphs 0033, 0035, 0038, and 0041-0044).
Regarding claim 10, Choi as combined with Kapil, further teaches the method as per claim 8, wherein:
642each low power mode of the set corresponds to a respective power 3consumption level (paragraph 0036, TABLE 2); and
4the first low power mode corresponds to a lower power consumption level 5than each other low power mode of the set (first low power mode being the Deep Power Down Mode, FIG(s) 1 and 5, S105).
Regarding claim 11, Choi as combined with Kapil, further teaches the method as per claim 8, further comprising:

4activating the first set of circuitry based at least in part on receiving the power 5up command for the first memory bank (paragraphs 0029 and 0033); and
6switching, based at least in part on receiving the power up command for the 7first memory bank, the first memory bank into an idle mode while maintaining a second 8memory bank of the first group in the first low power mode (paragraphs 0035 and 0044).
Allowable Subject Matter
Claims 21-35 are allowed.
Claims 6, 12-13, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, the prior art fails to disclose or suggest determining that a quantity of memory banks within a group are operating in 5a low power mode, wherein the low power mode is associated with a lower power 6consumption level than a second mode supported by each memory bank within the group,  7and 8deactivating, based at least in part on determining that the quantity of memory 9banks within the group are operating in the low power mode, the set of circuitry shared by the 10group of memory banks, in combination with the remaining claim elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186